Case: 21-30299      Document: 00516354685         Page: 1    Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 13, 2022
                                  No. 21-30299                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brian Hernandez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CR-22-5


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Brian Hernandez has moved for
   leave to withdraw and has filed briefs in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Hernandez has filed a response. We have reviewed counsel’s briefs and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30299    Document: 00516354685          Page: 2   Date Filed: 06/13/2022




                                  No. 21-30299


   relevant portions of the record reflected therein, as well as Hernandez’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2. Hernandez’s pro se motion to dismiss the appeal is DENIED as
   moot.




                                       2